Exhibit 10.1

 

ADVISORY AGREEMENT

 

This “agreement” is made as of this 18th day of February, 2014 by and between
Edward A. Labry III (“Labry”) and First Data Corporation (“the company”).

 

1.                                      Employment.  Subject to established
policies of the company, Labry will continue to be employed as Vice Chairman of
the company serving solely in an advisory capacity until at least December 31,
2014 (the “advisory period”) at which time the company and Labry will mutually
determine whether and under what terms the advisory period will continue.  At
the end of the advisory period, the Separation Agreement that is attached hereto
as Exhibit A shall be executed by the parties and such Separation Agreement
shall be effective the day after the date of termination of this agreement.

 

2.                                      Duties.  During the advisory period,
Labry will provide assistance with any company matters that are within the
typical responsibilities of a senior executive of the company and as requested
by the company’s CEO or his designee, which may include travel on behalf of the
company. Daily presence in the office, and participation in regularly-scheduled
weekly calls or meetings will not be expected. The company will provide Labry
with office facilities and administrative support appropriate to facilitate the
performance of his duties hereunder.

 

3.                                      2013 Bonus.  Consistent with its normal
annual bonus payment process, the company will pay Labry a cash bonus for his
work in 2013 in the pre-tax amount of $1.168 million.

 

4.                                      Compensation and Benefits.  During the
advisory period, Labry will continue to be paid, pursuant to the company’s
normal payroll process, his current pre-tax salary of $1.1 million and will
continue to receive all non-salary benefits for which he is otherwise eligible
as an executive employee of the company under the provisions of the applicable
plans and policies, provided however, Labry will not be eligible to receive any
equity awards (e.g., restricted stock or options) during the advisory period or
thereafter.

 

5.                                      2014 Bonus.  Subject to the satisfactory
performance of his duties hereunder, as determined by the company’s CEO, Labry
will be eligible to receive a cash bonus in the pre-tax amount of $100,000 for
each month of the advisory period, prorated for any partial months of the
period, payable quarterly in arrears.

 

6.                                      Use of Company Aircraft.  During the
advisory period, Labry will be allowed the use of company aircraft (either owned
or pursuant to jet card) for (a) business purposes pursuant to the company’s
then existing policies, and (b) with prior approval of the company’s General
Counsel, personal purposes reasonably consistent with his past practice, subject
to business use of such aircraft by other executives.

 

7.                                      Redemption of Company Equity.  No later
than March 31, 2014, the company will purchase 2,370,000 shares of First Data
Holdings, Inc. held by Labry for its fair market value as determined by the
company’s board of directors pursuant to the Management

 

1

--------------------------------------------------------------------------------


 

Stockholder’s Agreement dated November 27, 2007 between Labry and the company
(the “MSA”).  Subject to the terms and conditions of the MSA, upon the
termination of the advisory period and Labry’s employment, the company will
purchase via Call Rights the 1,250,000 restricted shares of First Data
Holdings, Inc. held by Labry which were granted to him in 2010.  The proceeds of
such purchases will be paid directly to a financial institution designated by
Labry pursuant to his prior pledge of company shares as collateral for a loan
from such financial institution, and Labry will indemnify and hold the company
harmless from any claims by such financial institution or any other third party
relating to the company’s redemption of shares and payment of proceeds
hereunder. Labry may continue to hold any remaining shares pursuant to the terms
of the MSA; provided, however, that the company will not exercise its right to
call such shares upon the termination of the advisory period unless so requested
by Labry.

 

8.                                      Continued Holding of Company Equity. 
During the advisory period and thereafter, Labry will retain all other stock
option and restricted stock awards he previously received and which are not
specifically mentioned in paragraph 7, pursuant to their governing terms and
conditions; provided, however, that subject to Labry’s satisfactory performance
under this agreement and compliance with the restrictive covenants set forth in
the Separation Agreement referenced in the following paragraph 9, all such
awards that are not vested on the date of this agreement will continue to vest
during the advisory period and the two-year severance period provided under the
Separation Agreement, respectively.  At the end of the severance period, any yet
unvested options shall be forfeited on a prorated basis, based on full months
elapsed since the grant date.  Any restricted shares which were granted less
than three years prior to the end of the severance period shall be cancelled on
a prorated basis, based on full months elapsed since the grant date.

 

9.                                      Severance Benefits and Non-Competition. 
Unless disqualified under the terms of the First Data Corporation
Severance/Change in Control Severance Policy (Executive Committee level) in
effect as of the effective date of this agreement, upon the termination of the
advisory period Labry will be eligible for severance benefits pursuant to the
terms of Exhibit A hereto which includes certain non-solicitation,
non-competition, and other restrictive covenants provisions. The parties will
execute such Separation Agreement upon the termination of this advisory
agreement pursuant to the following paragraph 10.

 

10.                               Termination.  Subject to following sentence,
this agreement and the advisory period will terminate on September 30, 2014, or
such later date as Labry and the company mutually agree pursuant to paragraph 1,
above.  Additionally, either party may declare this agreement to have been
breached and then terminate this agreement (and therefore the advisory period)
if the other party fails to cure the breach for thirty days after receipt of
written notice from the non-breaching party that sets out with specificity the
conduct which is alleged to constitute such material breach.  Such notice shall
be sent by 1st class mail, email, or by overnight mail to the allegedly
breaching party.  If this agreement is terminated pursuant to the preceding
sentence, then in addition to terminating this agreement, the non-breaching
party will be entitled to seek any legal or equitable remedies available to it
under the laws of the State of New York, which will govern this agreement.

 

2

--------------------------------------------------------------------------------


 

11.                               Novation.  This agreement replaces and
terminates in their entirety that certain Employment Agreement between Labry and
Concord dated April 1, 2003, as well as any other employment agreements between
Labry and the company that may currently be in force or effect.

 

12.                               Other Activities.  During the advisory period,
Labry will be entitled to engage in non-company activities for compensation,
such as speaking engagements and membership on boards, provided that such
activities are consistent with the company’s Code of Conduct against conflicts
of interest and other relevant provisions, including advance approval of certain
activities by the company’s General Counsel where applicable.

 

Dated this 18th day of February, 2014.

 

 

 

First Data Corporation

 

 

 

By:

/s/ Janelle Bergquist

 

 

 

Its:

Co-Head Human Resources

 

 

 

 

Signed:

February 21, 2014

 

 

 

 

 

/s/ Edward A. Labry III

 

Edward A. Labry III

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEPARATION AGREEMENT

 

This is a Separation Agreement, (which, along with its Exhibits 1, 2 and 3 are
referred to as the “Agreement”) between Edward A. Labry III (“Executive”) and
First Data Corporation (“FDC”) and First Data Holdings, Inc. (FDC and First Data
Holdings, Inc. are individually and collectively referred to as the “Company” in
this Agreement) whereby Executive’s employment will be terminated effective
immediately following the termination of the Advisory Agreement between the
Company and the Executive dated February     , 2014 (“Advisory Agreement”) due
to an eligible reason under the FDC Severance/Change in Control Policy
(Executive Committee Level) (“Severance Policy”).

 

1.                                      Payments and Benefits.  In consideration
for Executive’s execution of this Agreement, but subject to the terms of this
Agreement, the Company agrees to provide to Executive the following payments and
benefits consistent with and subject to the terms of the Severance Policy:

 

(a)               Executive will receive payments in installments of
$103,125.00, less tax withholding and other legally allowed deductions, paid in
accordance with the Company’s regular payroll practices, for a period of
twenty-four (24) months, commencing on the effective date hereof (“Severance
Period”).  The total amount of payments made under this paragraph shall be
$4,950,000.00 (“Severance Payments”).

 

(b)               During the first year of the Severance Period, Executive and
his eligible dependents will continue to be eligible for coverage under all
group health plans in which the Executive and his dependents were participating
immediately prior to the Separation Date.  The cost to the Executive of such
coverage and the terms and conditions of such coverage during the first year of
the Severance Period shall be the same as those applicable to similarly situated
active employees during such period.  Notwithstanding the foregoing, after the
expiration of the first year of the Severance Period, the Executive (and his
dependents) shall lose Company-sponsored group health coverage unless a timely
election is made for continued group health coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”).  Company shall
pay to the Executive, as an additional Severance Benefit, a lump sum
approximately equal to the difference in cost between COBRA premiums and active
employee premiums for the twelve months remaining in the Severance Period
calculated by Company in its discretion as of the Termination Date, which
payment shall constitute taxable income to the Executive and which shall be paid
no later than the 30th day following the expiration of the first year of the
Severance Period.  Continued coverage under COBRA will be subject to the terms
of the relevant welfare plans and in accordance with the Company’s policies
applicable to similarly situated employees, as amended from time to time. 
Subject to the terms of the Advisory Agreement and commencing with the effective
date hereof, Executive will not be eligible to continue active participation in
any other Company benefit plan or

 

1

--------------------------------------------------------------------------------


 

program, including but not limited to long-term incentive compensation, 401(k),
or any other plan.  Details about specific plan coverages and electing COBRA
coverage will be provided separately.

 

(c)                In the event of Executive’s death during the Severance
Period, the remaining Severance Payments will be paid to Executive’s estate.

 

2.                                      Complete Release.  In consideration of
those payments and benefits listed above which are payable only under this
Agreement, Executive agrees to and does knowingly and voluntarily release and
discharge the Released Parties (defined in next paragraph) from any and all
claims, causes of action and demands of any kind, whether known, or unknown,
asserted or unasserted, which Executive has, ever has had, or ever in the future
may have and which are based on acts or omissions occurring up to and including
the date of this Agreement.  Included in the release set forth in the preceding
sentence, without limiting its scope, are: (i) claims for attorney’s fees, costs
or expenses; (ii) whistleblower and retaliation claims; (iii) claims for
discrimination and/or harassment based on sex, age, race, religion, color,
creed, disability, citizenship, national origin, ancestry, sexual orientation,
or any other factor protected by federal, state, or local discrimination law
such as Title VII of the Civil Rights Act of 1964, and the Age Discrimination in
Employment Act of 1967, each as amended; (iv) claims for unpaid or withheld
wages, severance, benefits, bonuses, incentive and/or other compensation of any
kind; as well as (v) claims arising under any other federal, state or local
employment or labor laws (e.g. Employee Retirement Income Security Act of 1974,
wage and hour laws, etc.), and/or under contract or tort and which are related
to or arising from Executive’s employment with the Company or the termination of
that employment.  This release does not extend to (A) those rights which as a
matter of law cannot be waived; (B) claims, causes of action or demands of any
kind that may arise after the date this Agreement is executed and that are based
on acts or omissions occurring after such date; or (C) claims for
indemnification or contribution under any operative documents of the Company or
its Affiliates, or claims for coverage under any D&O policy applicable to
Executive.

 

For purposes of this Agreement, “Released Parties” means the Company, its
subsidiaries and Affiliates, their agents, executives, directors, officers,
employees and their predecessors and successors and the subsidiaries,
Affiliates, agents, executives, directors, officers and employees of such
predecessors and successors.  “Affiliate” means a Person that directly, or
indirectly through one or more intermediaries, owns or controls, is owned or is
controlled by, or is under common ownership or control with, another Person.  As
used in this paragraph, “control” means the power to direct the management or
affairs of a Person, and “ownership” means the beneficial ownership of at least
5% of the voting securities of the Person.  The Company will be deemed to
control any settlement network in which it has any equity ownership.  As used in
this paragraph, “Person” means any corporation, limited or general partnership,
limited liability company, joint venture, association, organization or other
entity.

 

3.                                      Return of Company Property.  On or
before the Separation Date, Executive will resign from all titles and positions
with the Company by executing the resignation letter attached as Exhibit 1
hereto.  Executive will also return to the Company all property within his
possession belonging to:  (i) the Company, its subsidiaries or Affiliates;
(ii) any customers of the Company or such subsidiaries or Affiliates; or
(iii) any entity with whom the Company, its subsidiaries or Affiliates has
entered into a confidentiality agreement.  Executive will not at any time, now
or thereafter, retain any copies, duplicates, reproductions or excerpts of such
property.

 

2

--------------------------------------------------------------------------------


 

4.                                      Restrictive Covenant Agreement. 
Executive understands that he is required to abide by the Restrictive Covenant
Agreement, attached as Exhibits 2 and 3, which are incorporated herein by
reference,; and that should he materially breach such Restrictive Covenant
Agreement, all payments hereunder shall terminate subject to and as provided in
paragraph 11 of this Agreement.

 

5.                                      Commencing Another Position.  If after
the effective date hereof Executive obtains employment with (i) the Company or
its subsidiaries or Affiliates, any and all further payments or benefits under
this Agreement will cease as of the date of such employment; and (ii) a
non-competing entity (as per the terms of Exhibits 2 and 3 hereto), payments and
benefits under this Agreement will continue, subject to the restrictions in
paragraph 1(b) regarding health care benefits.  It is Executive’s obligation to
immediately advise the Company of any subsequent employment and provide all
information reasonably requested by the Company to determine the treatment of
the payment and benefits hereunder.  The Executive will reimburse the Company
for any payments or benefits provided on or after the date of Executive’s
subsequent employment that are to be forfeited pursuant to this paragraph.

 

6.                                      Cooperation.  Executive agrees to
cooperate fully with the Company, its financial and legal advisors, and/or
government officials in any claims, investigations, administrative proceedings,
lawsuits, and other legal or business matters, as reasonably requested by the
Company.  To the extent that it is consistent with the Company’s by-laws,
certificate of incorporation and applicable laws, the Company will engage on its
own behalf to represent Executive with legal counsel of its choosing if
necessary in connection with such cooperation.  If for any reason the Company
determines that a conflict of interest may exist between Executive and the
Company, the Company may require Executive to obtain separate counsel.  The
Company will reimburse (to the extent such reimbursement is permitted by the
Company’s by-laws, certificate of incorporation and applicable laws) Executive
for documented, reasonable and necessary out-of-pocket travel expenses and legal
fees as are required and which he incurs in complying with his obligations under
this paragraph.

 

7.                                      Confidentiality, Non-Disclosure and
Non-Disparagement.  Executive agrees to maintain the terms and conditions of
this Agreement in the strictest confidence and agrees not to disclose any of the
terms of this Agreement unless and to the extent such disclosure is made in the
public filings of the Company, is required by law, or is required to secure
advice from his spouse, a legal or tax advisor, outplacement provider, or as
otherwise required by law.  This obligation extends to Executive’s spouse,
agents, including all tax advisors, who Executive must duly notify of the
confidential nature of the content of this Agreement and of their
confidentiality obligations under this Agreement.  Executive agrees not to make
any disparaging comments about the Company or its subsidiaries and Affiliates
(including the products and services of the Company or its subsidiaries and
Affiliates), or any of their officers, directors, representatives, employees and
agents, and the Company agrees not to make any disparaging comments about the
Executive.

 

8.                                      Severability and Governing Law.  In the
event that any provision of this Agreement is deemed unenforceable, Executive
agrees that a court of competent jurisdiction will have maximum authority, as
permitted by law, to reform such provision and cause it to be enforceable.  The
provisions in this Agreement are severable, and if any provision is determined

 

3

--------------------------------------------------------------------------------


 

to be prohibited or unenforceable in any jurisdiction, the remaining provisions
will nevertheless be binding and enforceable.  This Agreement will be governed
by and interpreted in accordance with the laws of the State of Georgia without
regard to principles of conflicts of law.

 

9.                                      Non-Admission.  Nothing in this
Agreement is intended to or shall be construed as an admission by the Company or
any of the other Released Parties that it violated any law, interfered with any
right, breached any obligation or otherwise engaged in any improper or illegal
conduct with respect to Executive or otherwise.  The Released Parties expressly
deny any such improper or illegal conduct.

 

10.                               Other Agreements and Successorship.  Executive
acknowledges that, except as noted in this paragraph or elsewhere in this
Agreement, this Agreement and the Advisory Agreement is the entire agreement
between the Company and Executive with respect to the issues expressly addressed
herein.  Executive also acknowledges that he has not relied on any other
representations or statements, written or oral, by the Released Parties or their
employees or agents concerning the terms of this Agreement or any other matters
not contained in this Agreement.

 

This Agreement inures to the benefit of the parties hereto and their respective
heirs, successors or assigns.

 

11.                               Consideration and Remedy.  Executive
acknowledges that the first installment that will become payable to him under
this Agreement is consideration (the “ADEA Consideration”) for his release and
waiver in paragraph 2 of any claims, causes of action and demands of any kind
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA Released Claims”).  Executive also acknowledges that the remainder of the
amount that will become payable to Executive as payments described in paragraph
1(a) of this Agreement are consideration (the “Other Consideration”) for
(a) Executive’s release and waiver in paragraph 2 of any claims, causes of
action and demands of any kind other than the ADEA Released Claims (the “Other
Released Claims”) and (b) Executive’s obligations pursuant to this Agreement. 
In the event of: (i) a breach or a threatened breach by Executive of any of the
terms of this Agreement (excluding ADEA Released Claims); (ii) a challenge by
Executive of the enforceability of this Agreement as to any of the Other
Released Claims; (iii) the discovery by the Company before or after Executive’s
Separation Date that Executive has engaged in any act constituting Cause (as
defined in the Severance Policy); or (iv) a violation of any material Company
policy on or before his Separation Date, the Company will be entitled to
immediately cease providing to Executive the Other Consideration and any other
payments or benefits under this Agreement and Executive shall repay to Company
all of the Other Consideration Executive has received as of the date the Other
Consideration has ceased.

 

12.                               Section 409A.  Payments under this Agreements
are intended to be exempt from, or comply with, Internal Revenue Code
Section 409A (“409A”) and the Agreement will be interpreted to achieve this
result.  In no event is the Company responsible for any tax or penalty owed by
Executive with respect to payments under this Agreement.

 

13.                               Paragraph Headings.  The paragraph headings in
this Agreement are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions in this
Agreement.

 

4

--------------------------------------------------------------------------------


 

14.                               Review Period and Revocation.  Executive
acknowledges that he was given 21 days to review this Agreement and the attached
Exhibit from the time he received them.  Executive acknowledges that the Company
has made no promises to him other than those contained in this Agreement. 
COMPANY HEREBY ADVISES EXECUTIVE TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT.  Executive is further advised that he has 7 days after he signs this
Agreement to revoke it by notifying the Company of such revocation in writing. 
In the event Executive revokes this Agreement as specified in this paragraph,
the Company will deem this Agreement to be void in its entirety, in which case
neither party will be bound by its terms, and no payment will be made or benefit
provided to him or retained by him under this Agreement.

 

Executive’s signature below indicates that he has carefully read, reviewed, and
fully understands this Agreement.  Executive acknowledges that his signature
below constitutes a knowing and voluntary execution of this Agreement and
Executive signs the Agreement of his own free will and it is his intention to be
bound by its terms.

 

Dated this               day of                           , 2014.

 

 

 

First Data Corporation

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

First Data Holdings, Inc.

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

Executive

 

 

 

 

 

Edward A. Labry III

 

5

--------------------------------------------------------------------------------


 

Exhibit 1

Resignation Letter

 

, 2014

 

Mr. David R. Money

Executive Vice President, General Counsel & Secretary

First Data Corporation

6855 Pacific Street, AK310

Omaha, NE 68106

 

Dear David:

 

I hereby submit my resignation as a director, officer or any other
elected/appointed position of First Data Holdings Inc. and First Data
Corporation and all of their direct and indirect subsidiaries effective
                                    , 2014.

 

I understand that by signing this letter it does not impact my employment with
these entities.

 

Sincerely,

 

Edward A. Labry III

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

RESTRICTIVE COVENANT AGREEMENT

 

For purposes of this Exhibit 2, “Company” refers to First Data Corporation or
its Affiliates (as defined in the Agreement) for which Executive worked (for
purposes of this Exhibit 2 individually and collectively referred to as the
“Company”).

 

Executive agrees that the Company is engaged in a highly competitive business
and has expended, and continues to expend, significant money, skill, and time to
develop and maintain valuable customer relationships, trade secrets, and
confidential and proprietary information.  Executive agrees that Executive’s
work for the Company has brought Executive into close contact with many of the
Company’s customers, Trade Secrets, Confidential Information, and Third Party
Information (as defined below) and the Company has provided Executive access to
such information to perform Executive’s job duties, the disclosure of which
would cause the Company significant and irreparable harm. Executive recognizes
that any unauthorized disclosure of Third Party Information could breach
non-disclosure obligations or violate applicable laws or Company policy. 
Executive further agrees that the covenants in this Agreement are reasonable and
necessary to protect the Company’s legitimate business interests in its customer
relationships, Trade Secrets, Confidential Information, and Third Party
Information (as defined in Section I below).

 

I.                                        Nondisclosure of Trade Secrets,
Confidential Information and Third Party Information. Executive agrees that for
so long as the pertinent information or documentation remains a Trade Secret,
Executive will not use, disclose, or disseminate to any other person,
organization, or entity or otherwise employ any Company Trade Secrets. 
Executive further agrees that during and after Executive’s employment with the
Company, Executive will not use, disclose, or disseminate to any other person,
organization, or entity or otherwise employ any Company Confidential
Information. The obligations set forth herein shall not apply to any Trade
Secrets or Confidential Information which shall have become generally known to
competitors of the Company through no act or omission of Executive, nor shall
the obligations set forth herein apply to disclosures made pursuant to the
Sarbanes-Oxley Act of 2002, 15 U.S.C. § 7245.  Executive agrees that for so long
as the pertinent information or documentation is subject to protection under
Company nondisclosure obligations, policy or applicable law but in any event not
less than two (2) years, Executive will not use, disclose, or disseminate to any
other person, organization, or entity or otherwise employ any Third Party
Information.

 

A.                                    “Trade Secrets” means Confidential
Information that meets the requirements of the Georgia Uniform Trade Secrets
Act.

 

B.                                    Company “Confidential Information” means
any data or information and documentation, which is valuable to the Company and
not generally known to the public, including but not limited to:

 

1

--------------------------------------------------------------------------------


 

1.                                      Financial information, including but not
limited to earnings, assets, debts, prices, fee structures, volumes of purchases
or sales, or other financial data, whether relating to the Company generally, or
to particular products, services, geographic areas, or time periods; and

 

2.                                      Supply and service information,
including but not limited to information concerning the goods and services
utilized or purchased by the Company, the names and addresses of suppliers,
terms of supplier service contracts, or of particular transactions, or related
information about potential suppliers, to the extent that such information is
not generally known to the public, and to the extent that the combination of
suppliers or use of particular suppliers, though generally known or available,
yields advantages to the Company the details of which are not generally known;
and

 

3.                                      Products, planning information,
marketing strategies, marketing results, forecasts or strategies, customer
profiles customer lists, sales estimates, business plans, and internal
performance results relating to the business activities of the Company.

 

C.                                    “Third Party Information” means any data
or information of the Company’s customers, suppliers, consumers or employees
that the Company is prohibited by law, contract or Company policy from
disclosing.  By way of example such information includes but is not limited to:

 

1.                                      Product specifications, marketing
strategies, pricing, sales volumes, discounts;

 

2.                                      Nonpublic personal information regarding
consumers, including but not limited to names, addresses, credit card numbers,
financial transactions, and account balances;

 

3.                                      Personnel information of other
employees, including but not limited to other employees’ personal or medical
histories, compensation or other terms of employment, actual or proposed
promotions, hiring, resignations, disciplinary actions, terminations or reasons
therefore, training methods, performance, skills, qualifications and abilities,
or other employee information (nothing in this provisions, however, is intended
to prohibit Executive from disclosing to others information about Executive’s
compensation or Executive’s working conditions); and

 

4.                                      Customer information, which is not
protected by a separate confidentiality agreement, including but not limited to
any compilations of past, existing or prospective customers, agreements between
customers and the Company, status of customer accounts or credit, the identity
of customer representatives responsible for entering into contracts with the
Company, specific customer needs and requirements, or related information about
actual or prospective customers or other nonpublic consumer information.

 

2

--------------------------------------------------------------------------------


 

II.                                   Non-Competition.

 

A.                                    Executive agrees that First Data
Corporation (for purposes of this Section II only, referred to as “First Data”),
is engaged in a highly competitive business. Executive agrees that due to
Executive’s position, engaging in any business which is competitive with First
Data will cause First Data great and irreparable harm. Executive agrees that
Executive’s work for First Data has brought Executive into close contact with
many of First Data’s customers, Trade Secrets, Confidential Information, Third
Party Information, and other proprietary information. Executive further agrees
that the covenants in this Exhibit 2 are reasonable and necessary to protect
First Data’s legitimate business interests in its customer relationships, Trade
Secrets, Confidential Information, Third Party Information, and other
proprietary information.

 

B.                                    Except as prohibited by law, Executive
agrees that for twenty-four (24) months after the cessation of employment with
First Data for any reason, Executive shall not, on Executive’s behalf or on
another’s behalf, perform or offer the same or substantially the same functions
or job duties or products or services that Executive performed or offered for
First Data, on behalf of any business enterprise engaging in activities that
compete with the business activities of First Data for which Executive had
responsibility during the last twenty-four (24) months of Executive’s employment
with the Company.

 

C.                                    Executive agrees that prospective
employers exist such that employment opportunities are available to Executive
which would not be in violation of this Section II.  Executive further agrees
that this Section II is reasonable in scope and does not constitute a restraint
of trade with respect to Executive’s ability to obtain alternate employment in
the event Executive’s employment with First Data terminates for any reason, and
regardless of whether such termination is initiated by Executive or First Data.

 

D.                                    The foregoing restriction in subsection
(B) is limited to the geographic area that is the same or substantially similar
to the geographic area Executive serviced at the time of Executive’s
termination.

 

III.                              Non-Solicitation of Customers.  Executive
agrees that, for twenty-four (24) months after the cessation of Executive’s
employment with the Company, Executive will not solicit, contact, or call upon
any customer, customer referral source, or prospective customer of the Company
for the purpose of offering the same or substantially similar products or
services provided by the Company for which Executive had responsibility during
the last two (2) years of Executive’s employment.  This restriction shall apply
only to any customer, customer referral source, or prospective customer of the
Company:  1) with whom Executive had contact during the last twenty-four (24)
months of Executive’s employment with the Company; 2) about whom Executive
obtained confidential information while employed by the Company; or 3) about
which Executive received compensation or earnings during the two (2) years prior
to Executive’s termination from employment.  For the purpose of this
Section III, “contact” means

 

3

--------------------------------------------------------------------------------


 

interaction between Executive and the customer, customer referral source, or
prospective customer which takes place to further the business relationship,
coordinating or supervising the customer or prospective customer relationship,
or making sales to or performing services for the customer or prospective
customer on behalf of the Company.

 

IV.                               Non-Solicitation of Employees.  For
twenty-four (24) months after the cessation of employment with the Company,
Executive will not recruit, or attempt to recruit, any employee of the Company
with whom Executive had contact during Executive’s last twenty-four (24) months
of employment with the Company.  For the purposes of this Section IV, “contact”
means any business-related interaction between Executive and the other employee.

 

V.                                    Successorship.  As part of this provision,
Executive understands and agrees that should Executive become employed by
another entity owned or otherwise affiliated with First Data Corporation (such
as its divisions or unincorporated affiliates), the obligations of this
Agreement follow Executive to such other entity automatically and without
further action, and that entity becomes the “Company” within the meaning of this
Agreement.

 

VI.                               Injunctive Relief.  Executive understands,
acknowledges, and agrees that in the event of a breach or threatened breach of
any of the covenants contained in this Agreement, the Company shall suffer
irreparable injury for which there is no adequate remedy at law, and the Company
will therefore be entitled to temporary, preliminary, and/or permanent
injunctive relief, without bond or other security from the courts, enjoining
additional breaches and threatened breaches.  Executive further acknowledges
that the Company also shall have the right to seek a remedy at law as well as or
in lieu of equitable relief in the event of any such breach.

 

VII.                          Forum Selection.  Company and Executive expressly
submit to the exclusive jurisdiction of a competent court located in Atlanta,
Georgia with venue in Fulton County as to all actions and proceedings relating
in any way to this Agreement.

 

Executive acknowledges that Executive has carefully read, reviewed and fully
understands the restrictive covenants contained in this Exhibit 2 and agrees to
be bound by its terms.

 

This Agreement is dated the              day of                     , 2014.

 

ON BEHALF OF

 

COMPANY

EXECUTIVE

 

 

By:

 

By:

 

 

SVP, Human Resources

 

Edward A. Labry III

 

 

 

Employee ID #184633

 

4

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

SECTION 23 OF THE MANAGEMENT STOCKHOLDER AGREEMENT

CONFIDENTIAL INFORMATION; COVENANT NOT TO COMPETE;

COVENANT NOT TO SOLICIT

 

(a)           In consideration of the Company entering into this Agreement with
the Management Stockholder, the Management Stockholder shall not, directly or
indirectly:

 

(i)            at any time during or after the Management Stockholder’s
employment with the Company or its subsidiaries, disclose any Confidential
Information pertaining to the business of the Company or any of its subsidiaries
or the Investors or any of their respective Affiliates, except when required to
perform his or her duties to the Company or one of its subsidiaries, by law or
judicial process;

 

(ii)           at any time during the Management Stockholder’s employment with
the Company or its subsidiaries and for a period of two (2) years thereafter,
directly or indirectly, act as a proprietor, investor, director, officer,
employee, substantial stockholder, consultant, or partner in any business that
directly or indirectly competes, at the relevant determination date, with the
business of the Company, any Investor or any of their respective Affiliates in
any geographic area where the Company or its Affiliates manufactures, produces,
sells, leases, rents, licenses or otherwise provides products or services;

 

(iii)          at any time during the Management Stockholder’s employment with
the Company or its subsidiaries and for a period of two years thereafter,
directly or indirectly (A) solicit customers or clients of the Company, any of
its subsidiaries, the Investors or any of their respective Affiliates to
terminate their relationship with the Company, any of its subsidiaries, the
Investors or any of their respective Affiliates or otherwise solicit such
customers or clients to compete with any business of the Company, any of its
subsidiaries, the Investors or any of their respective Affiliates or (B) solicit
or offer employment to any person who is, or has been at any time during the
twelve (12) months immediately preceding the termination of the Management
Stockholder’s employment employed by the Company or any of its Affiliates;

 

provided that in each of (ii) and (iii) above, such restrictions shall not apply
with respect to any Investor or any of their Affiliates that is not engaged in
any business that competes, directly or indirectly, with the Company or any of
its subsidiaries.  If the Management Stockholder is bound by any other agreement
with the Company regarding the use or disclosure of Confidential Information,
the provisions of this Agreement shall be read in such a way as to further
restrict and not to permit any more extensive use or disclosure of Confidential
Information.  Notwithstanding the foregoing, for the purposes of
Section 23(a)(ii), the Management Stockholder may, directly or indirectly own,
solely as an investment, securities of any Person engaged in the business of the
Company or its Affiliates which are publicly traded on a national or regional
stock exchange or quotation system or on the over-the-counter market if the
Management Stockholder (I) is not a controlling person of, or a member of a
group which controls, such person and (ii) does not, directly or indirectly, own
5% or more of any class of securities of such Person.

 

--------------------------------------------------------------------------------


 

(b)           Notwithstanding clause (a) above, if at any time a court holds
that the restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area.  Because the Management Stockholder’s services are unique and
because the Management Stockholder has had access to Confidential Information,
the parties hereto agree that money damages will be an inadequate remedy for any
breach of this Agreement.  In the event of a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce, or prevent any violations of, the provisions hereof (without the
posting of a bond or other security).

 

(c)           In the event that the Management Stockholder breaches any of the
provisions of Section 23(a), in addition to all other remedies that may be
available to the Company, the Management Stockholder shall be required to pay to
the Company any amounts actually paid to him or her by the Company in respect of
any repurchase by the Company of any Options held by such Management Stockholder
and, with respect to Stock, the Management Stockholder shall be required to pay
to the Company such amounts, if any, that the Management Stockholder received in
excess of the price paid by the Management Stockholder in acquiring such Stock,
on a net after-tax basis.

 

--------------------------------------------------------------------------------